IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Guardianship of     ]      NO. 68419-1-1


ARTHUR D. HAYS.                          j      DIVISION ONE
                                                                               r-o
                                                                                       —*,c

ARTHUR D. HAYS,                          j
                                                UNPUBLISHED OPINION            25      a'~7',..
                    Appellant,           ]
                                                                                cr-


      v.

                                                                                 o      c5 NO. 68419-1-1/2




immediately, we affirm. Because Hays's motion to supplement the record fails to

meet RAP 9.11(a)'s requirements, we deny his motion.

                                     FACTS


      Arthur D. Hays accumulated substantial wealth operating a wholesale

distributing business and acquiring real property to store his merchandise. He is

the trustee and beneficiary of the Hays Family Trust. When his wife died in 1980,

her estate was transferred into this trust.   He has been the manager of Hays

Elliott Properties LLC (HEP) since he created it in 1999.         HEP owns and

manages real property.    In 2000, Hays created three irrevocable trusts.     Each

trust owns shares of HEP. Castilleja, Hays's daughter, became the successor

trustee of each trust in 2008. Hays also maintains a collection of vintage vehicles

and owns the Hays Distributing Corporation, a wholesale distributing business.

Additionally, he owns property in Suquamish, Washington, that is part of the

Hays Millers Bay Limited Partnership; a residence in the Magnolia neighborhood

in Seattle; a condominium in the Alki area; and real estate on West Commodore

Way. The case involves assets valued at approximately $28 million.

       In March 2011, Castilleja filed a petition seeking the appointment of a

guardian of Hays's estate. Hays's son Howard supported the guardianship, but

Hays and his son Robert opposed it. On November 18, 2011, after a six-day

bench trial, the trial court found Hays incapacitated as to his estate. The court
NO. 68419-1-1/3




appointed an independent professional guardian, finding, "There is family conflict

and all of Mr. Hays' children at any given time could stand to benefit from any

decision or error that Mr. Hays might make, thus making appointment of a

guardian independent of the family necessary."

       In the November 18 order, the court also concluded that Castilleja should

recover her reasonable costs and          attorney fees incurred bringing the

guardianship action.   The court's order provides for the determination of the

reasonableness of these fees "under the lodestar measure by separate motion."

The court ordered the guardian to file an inventory of Hays's property within three

months.


       On February 1, 2012, the trial court entered a judgment in favor of

Castilleja for $380,592.92, representing $352,755.36 in attorney fees and

$27,837.56 in costs.     The judgment authorized the guardian to pay it and

provided for payment from "the guardianship estate and/or any other asset/entity

in which Mr. Arthur Hays has a beneficial interest."

      On February 29, Hays filed a notice of appeal, seeking review of both the

February 1, 2012, order and designated portions of the November 18, 2011,

order. On May 7, 2012, Hays filed a motion to supplement the record.




                                        -3-
NO. 68419-1-1/4




                            STANDARD OF REVIEW


      We apply a two-part standard to review a trial court judgment awarding

attorney fees: "(1) we review de novo whether there is a legal basis for awarding

attorney fees by statute, under contract, or in equity and (2) we review a

discretionary decision to award or deny attorney fees and the reasonableness of

any attorney fee award for an abuse of discretion."1 The parties do not dispute

the statutory basis2 for the court's authority to award attorney fees. Thus, we

apply the second part of this review standard.

      When reviewing a trial court's decision for abuse of discretion, we will

uphold the decision unless it is "'manifestly unreasonable, or exercised on

untenable grounds, or for untenable reasons.'"3 A court makes a manifestly

unreasonable decision if it falls outside the range of acceptable choices, given

the facts and the applicable legal standard; a court bases its decision on

untenable grounds if the record does not support the court's factual findings; a


      1 Gander v. Yeaqer, 167 Wn. App. 638, 647, 282 P.3d 1100 (2012); see
RCW 11.96A.150 (trial court and appellate court have discretion to order costs,
including reasonable attorney fees, to be awarded to any party in guardianship
matters); see also In re Estate of Black, 153 Wn.2d 152, 173, 102 P.3d 796
(2004) ("[RCW 11.96A.150] leaves the award of attorney fees to the discretion of
the court, and we will not interfere with a trial court's fee determination unless
'there are facts and circumstances clearly showing an abuse of the trial court's
discretion.'" (quoting In re Estate of Larson, 103 Wn.2d 517, 521, 694 P.2d 1051
(1985))).
       2RCW11.96A.150.
      3 Black, 153 Wn.2d at 172 (internal quotation marks omitted) (quoting
State v. Downing, 151 Wn.2d 265, 272, 87 P.3d 1169 (2004)).
                                       -4-
NO. 68419-1-1/5




court bases its decision on untenable reasons if it uses an incorrect standard or

the facts do not meet the correct standard's requirements.4

                                    ANALYSIS


       Hays claims that the trial court abused its discretion "(1) [b]y concluding

that all of the petitioner's fees were reasonable; (2) by failing to properly

articulate the basis for its decision; and (3) by failing to properly consider all

relevant factors, including[] whether the particular actions taken by the

petitioner's counsel benefitted Mr. Hays." We disagree.

       Hays challenges the reasonableness of the attorney fee award on three

grounds:   (1) the court failed to make findings showing that it considered the

factors in RPC 1.5(a), (2) the court failed to perform a lodestar analysis, and (3)

the court failed to respond adequately to Hays's objections. We reject these

arguments.

       First, Hays claims that the trial court should have stated how the factors

enumerated in RPC 1.5(a) affected its fee decision.        RPC 1.5(a) states, in

relevant part,

       The factors to be considered in determining the reasonableness of
       a fee include the following:
              (1) the time and labor required, the novelty and difficulty of
       the questions involved, and the skill requisite to perform the legal
       service properly;

       4 In re Marriage of Littlefield. 133 Wn.2d 39, 47, 940 P.2d 1362 (1997)
(citing State v. Rundguist, 79 Wn. App. 786, 793, 905 P.2d 922 (1995)).
                                        -5-
NO. 68419-1-1/6



             (2) the likelihood, if apparent to the client, that the
       acceptance of the particular employment will preclude other
       employment by the lawyer;
             (3) the fee customarily charged in the locality for similar legal
       services;
              (4) the amount involved and the results obtained;
              (5) the time limitations imposed by the client or by the
       circumstances;
              (6) the nature and length of the professional relationship with
       the client;
               (7) the experience, reputation, and ability of the lawyer or
       lawyers performing the services;
               (8) whether the fee is fixed or contingent; and
               (9) the terms of the fee agreement between the lawyer and
       the client, including whether the fee agreement or confirming writing
       demonstrates that the client had received a reasonable and fair
       disclosure of material elements of the fee agreement and of the
       lawyer's billing practices.[5]
       Specifically, Hays asserts that the court failed to apply the first, third,

fourth, and seventh factors and that "had the trial court properly considered the

relevant factors, it would have reached the inevitable conclusion that the total

fees were excessive for the establishment of a guardianship of the estate." He

bases this assertion upon the absence of any specific finding applying these

factors.   He contends that the case presented no novel issues about the

establishment of a guardianship; that Castilleja's attorneys offered excessive and

irrelevant evidence; that the participation of two attorneys produced an excessive

combined hourly rate, although the individual rate for each attorney was

reasonable; that counsel expended considerable time presenting irrelevant


       5 Hays cites the former rule, which contained only eight factors. The
current rule includes nine factors.
NO. 68419-1-1/7




evidence of assets Hays previously transferred to HEP, which had an operating

agreement addressing the incapacity of its manager; and that Castilleja's

attorneys should have been more efficient because of their experience in

guardianship law and "excellent reputations" in providing representation in

guardianship proceedings.

       Hays cites In re Guardianship of Hallauer6 to support his contention, but

he cites the plaintiff's argument in the case rather than the court's holding. In

fact, in Hallauer, we cited our Supreme Court's unanimous decision in McNearv

v. American Cvanimid Co.,7 that to determine whether attorney fees are

reasonable, the factors in RPC 1.5(a) "should be used as 'guidelines.'"8 More

recently, in Mahler v. Szucs.9 our Supreme Court held, "[CJourts should be

guided in calculating fee awards by the lodestar method in determining an award

of attorney fees as costs." Additionally, "[tjhis methodology can be supplemented

by an analysis of the factors set forth in RPC 1.5(a) which guide members of the

Bar as to the reasonableness ofa fee."10 RCW 11.96A.150 governs attorney fee

awards in guardianship proceedings. It states, "In exercising its discretion under

this section, the court may consider any and all factors that it deems to be

      644Wn.App. 795, 723 P.2d 1161 (1986).
      7 105 Wn.2d 136, 143, 712 P.2d 845 (1986).
      8 Hallauer. 44 Wn. App. at 799-800.
      9 135 Wn.2d 398, 433, 957 P.2d 632 (1998), overruled on other grounds
by Matsvuk v. State Farm Fire & Cas. Co.. 173 Wn.2d 643, 272 P.3d 802 (2012).
      10 Mahler, 135 Wn.2d at 433 n.20.
                                       -7-
NO. 68419-1-1/8




relevant and appropriate."11 Because no authority requires the trial court to make
findings demonstrating that it considered the factors in RPC 1.5(a), we find no

error in its failure to do so.


       The judgment also recites that the court considered "the attorneys'

experience and the nature of the work performed" to conclude that the rates

charged were reasonable. As part of its analysis of the reasonableness of the

number of hours that counsel expended, the court considered "the results

obtained, the work performed, and the contested nature of the proceedings."

The trial court affirmatively found that the time expended did "not reflect any

significant redundancy, waste or unnecessary services."

       In Hays's second challenge to the fee award, he contends that the trial

court failed to apply the lodestar method when determining if the requested

attorney fees and costs were reasonable.     He claims that the court "failed to

properly articulate how it determined that the number of hours expended was

reasonable." He further alleges, "It appears the trial court simply accepted the

numbers stated by Mrs. Castilleja's counsel and signed the order, without any

independent review of the reasonableness of amounts billed."




       11 RCW 11.96A. 150(1).
                                       -8-
NO. 68419-1-1/9




      Generally, Washington courts apply the lodestar method to calculate

attorney fees.12   The court awarding attorney fees makes its independent

determination about the reasonableness of the fees requested.13

      To apply the lodestar method, the court considers first the number of

hours reasonably expended on the matter.14 "'[T]he attorneys must provide

reasonable documentation of the work performed.'"15 This documentation must

include at least (1) the number of hours worked, (2) the type of work performed,

and (3) the category of attorney who performed the work.16 The court does not
need to conduct an hour-by-hour analysis of each lawyer's time sheets, so long

as the court provides a consideration of the relevant factors and reasons

sufficient to review the amount of the fee award.17 "The awarding court should

take into account the hours spent on unsuccessful claims, duplicated effort, or

otherwise unproductive time."18


       12 Mahler, 135 Wn.2d at 433.
      13 McGreevv v. Or. Mut. Ins. Co., 90 Wn. App. 283, 291, 951 P.2d 798
(1998) (quoting Absher Constr. Co. v. Kent Sch. Dist. No. 415, 79 Wn. App. 841,
847, 917 P.2d 1086 (1995)), overruled on other grounds by Panorama Vill.
Condo. Owners Ass'n Bd. of Dirs. v. Allstate Ins. Co., 144 Wn.2d 130, 26 P.3d
910(2001).
       14 McGreevv, 90 Wn. App. at 291.
       15 McGreevv, 90 Wn. App. at 292 (quoting Bowers v. Transamerica Title
Ins. Co., 100 Wn.2d 581, 597, 675 P.2d 193 (1983)).
       16 McGreevv, 90 Wn. App. at 292 (citing Bowers, 100 Wn.2d at 597).
       17 McGreevv, 90 Wn. App. at 292 (quoting Absher Constr. Co., 79 Wn.
App. at 848).
       18 McGreevv, 90 Wn. App. at 292 (citing Bowers, 100 Wn.2d at 597).
                                      -9-
NO. 68419-1-1/10




       As the second step in the lodestar method, the court determines if the

hourly fee charged was reasonable.19 The court computes the reasonable hourly

rate for each attorney.20 The attorney's usual fee is not conclusively reasonable

but may require an adjustment.21 The court may also consider "the level of skill

required by the litigation, time limitations imposed on the litigation, the amount of

the potential recovery, the attorney's reputation, and the undesirability of the

case."22 As a third step, the court multiplies those two numbers to produce the

lodestar fee.23

       Finally, the court may adjust the lodestar amount up or down to reflect

factors not already considered.24 The party proposing a deviation from the

lodestar amount bears the burden ofjustifying it.25

       Here, Hays vigorously challenged Castilleja at each stage of the

proceedings. The trial court's November 18 order includes 68 findings of fact

and 11 conclusions of law, which provides some indication of the complexity of

the contested issues. In the February 1 order, the court stated, "To assess the

reasonableness of the attorneys' fees requested by the Petitioner, the Court

       19 McGreevv, 90 Wn. App. at 291.
       20 McGreevv, 90 Wn. App. at 293 (citing Bowers, 100 Wn.2d at 597).
       21 Bowers, 100 Wn.2d at 597.
       22 Bowers, 100 Wn.2d at 597.
       23 McGreevv, 90 Wn. App. at 291.
       24 Bowers. 100 Wn.2d at 598-99.
       25 Bowers, 100 Wn.2d at 598 (quoting Copeland v. Marshall, 641 F.2d
880, 892 (D.C. Cir. 1980)).
                                        -10-
NO. 68419-1-1/11




employed the lodestar methodology, multiplying the attorney's and support staff's

hourly rates by the reasonable number of hours of work performed." The court

concluded that the number of hours, 1025.25, "was reasonable considering the

results obtained, the work performed, and the contested nature of the

proceedings, as set forth in the contemporaneous billing records and declaration

filed in support." Additionally, the court found the attorneys' hourly rates, $350

and $300, reasonable, "considering the attorneys' experience and the nature of

the work performed." As previously noted, the court determined, "The billing

records do not reflect any significant redundancy, waste or unnecessary

services."


       At oral argument, counsel for Hays agreed that the billing records do not

reflect any unnecessary work or excessive time spent on necessary work. He

also characterized Castilleja's attorneys as "very ethical and very honest" and

stated that he "had a very high opinion of the services they provide."

      To perform its supervisory function, the trial court must make findings of

fact and conclusions of law.26 Because the court made the findings required

under the lodestar method and because the court's findings support its

conclusions of law and decision, we conclude that the trial court applied the

lodestar method correctly.


      26 Mahler, 135 Wn.2d at 435.
                                       -11-
NO. 68419-1-1/12




       In Hays's third challenge, he contends that the court did not adequately

consider his objections to the petition: "Rather than engaging in a substantive

analysis, the trial court simply concluded that all fees were reasonable. The trial

court should have entered findings indicating its consideration of and conclusions

regarding the following specific objections raised by Mr. Hays." Hays objected on

five grounds: (1) fees incurred in presenting evidence on "irrelevant issues" and

pursuing unsuccessful claims; (2) fees incurred from the presence of two

attorneys at trial; (3) fees incurred seeking discovery from Hays's former and

current attorneys;   (4) "vague or     block billings that make it difficult or

impossible ... to determine whether the fees relate to the successful claims";

and (5) "unnecessary costs," including costs for "computerized legal research."

       In the February 1 order, the trial court made a number of findings of fact

and conclusions of law.     The court found that "[t]he billing statements were

sufficient and not vague"; "[t]he attorneys' fees and costs itemized in the billing

statements were reasonable and necessary, and should be approved"; "[t]he

billing records do not reflect any significant redundancy, waste or unnecessary

services"; and "[t]he court specifically rejects the arguments made by Mr. Hays

regarding] the reasonableness of the fees or the manner in which the case was

presented."




                                       -12-
NO. 68419-1-1/13




       Hays claims that In re Guardianship of Ivarsson27 requires the trial court to

undertake a "substantive analysis . . . which culminates in an explicit finding that

the requested fees are reasonable in the circumstances of the particular case."

Hays also relies upon Absher Construction Co. v. Kent School District No. 415,28

which states, "The court may discount hours spent on unsuccessful claims,

duplicated effort, or otherwise unproductive time." Additionally, Hays argues that

the fee petition "failed to segregate those fees incurred to establish a

guardianship of the estate from those incurred on all other issues, including Mr.

Hays' prior estate planning, his management of HEP, and distributive issues

discussed prior to the guardianship." Finally, Hays cites In re Estate of Larson29

to argue that the attorney fee award may not include "fees incurred in seeking

payment of or defending objections to approval of fees."

       The trial court did not abuse its discretion when it rejected Hays's

objections to Castilleja's fee petition.    Hays cites no authority that requires the

court to make a written finding stating its rationale for approving each specific

item in the fee petition. Hays's reliance on Ivarsson is misplaced. In Ivarsson,

the court denied a coguardian's request for attorney fees because the record

contained only the attorney's time records.           The court required additional

       27 60 Wn.2d 733, 375 P.2d 509 (1962).
       28 79 Wn. App. 841, 847, 917 P.2d 1086 (1995) (citing Bowers, 100Wn.2d
at 597).
       29 103 Wn.2d 517, 694 P.2d 1051 (1985).
                                           -13-
NO. 68419-1-1/14




evidence of the services provided because "[t]he time required is only one factor

in determining the reasonable value of services."30 Here, the record contains
contemporaneous billing statements describing the work that the attorneys

performed. Additionally, Absher Construction Co. does not require the court to

discount certain hours. Again, RCW 11.96A.150(1) gives the court discretion to

decide what factors to consider, and counsel for Hays agreed at oral argument

that Castilleja's attorneys performed no unnecessary work or spent excessive

time on necessary work.

       Further, it is well settled that if a statute is inconsistent with the common

law, the statute abrogates the common law.31 Larson held that "an attorney in
probate is not entitled to additional fees for attorneys and experts in proving the

reasonableness of his fee in the final report."32 But RCW 11.96A.150 gives the

trial court broad discretion to include such fees in the award in an equitable

manner.   To the extent that Larson conflicts with the court's discretion under

RCW 11.96A.150, the statute has abrogated that holding.33 Moreover, in Absher
Construction Co., we approved computer research expenses, concluding, "The

use of computer-aided legal research is a norm in contemporary legal practice.


       30 Ivarsson, 60 Wn.2d at 744.
       31 State v. Butler, 126 Wn. App. 741, 750, 109 P.3d 493 (2005).
       32 Larson, 103 Wn.2d at 533.
       33 See In re Estate of Bockwoldt, 814 N.W.2d 215, 225 (Iowa 2012)
(recognizing abrogation).
                                        -14-
NO. 68419-1-1/15




Properly utilized, it saves the client attorney fees which would otherwise be

incurred for more time consuming methods of legal research."34

      The trial court provided an adequate record for us to review its reasoning

for approving the fee petition.       Because the court's assessment was not

manifestly unreasonable or based on untenable grounds or reasons, we hold that

the February 1 order adequately addressed Hays's objections.

       In addition to challenging the reasonableness of the attorney fees, Hays

claims that the trial court abused its discretion by failing "to properly apportion

what fees are to be paid by Mrs. Castilleja, by Mr. Hays and by the other entities

benefitted," including Hays's limited liability company and the trusts. He asserts

that "[t]he only fees and costs properly assessed against Mr. Hays are those that

were incurred in seeking the appointment of a guardian of the estate."

Specifically, Hays contends that he should not be responsible for fees incurred

before the guardianship proceeding commenced, fees that the attorneys incurred

in recovering their fees and costs, and fees incurred after the guardianship was

established because he claims that those actions did not benefit him.


       In In re Estate of Black,35 the court stated,

             The touchstone of an award of attorney fees from the estate
      is whether the litigation resulted in a substantial benefit to the
      estate. This does not mean that attorney fees may never be

      34 Absher Const. Co.. 79 Wn. App. at 849.
      35116 Wn. App. 476, 490, 66 P.3d 670 (2003) (internal citations omitted).
                                         -15-
NO. 68419-1-1/16



      appropriately awarded against an estate if the estate is not
      substantially benefited. There is no firm rule. .. . The trial court
      must evaluate the particular action to determine if its benefit to the
      estate was substantial.

But RCW 11.96A. 150(1) states,

      Either the superior court or any court on an appeal may, in its
      discretion, order costs, including reasonable attorneys' fees, to be
      awarded to any party: (a) From any party to the proceedings; (b)
      from   the   assets   of   the   estate   or   trust   involved   in   the
      proceedings. . . . The court may order the costs, including
      reasonable attorneys' fees, to be paid in such amount and in such
      manner as the court determines to be equitable. In exercising its
      discretion under this section, the court may consider any and all
      factors that it deems to be relevant and appropriate, which factors
      may but need not include whether the litigation benefits the estate
      or trust involved.

      In the November 18 order, the trial court stated, "The Petitioner's request

for fees is governed by RCW 11.96A.150." It concluded, "The court finds that it is

equitable to award Petitioner her reasonable costs and attorneys' fees to be paid

from the guardianship estate and/or any other asset/entity in which Mr. Arthur

Hays has a beneficial interest." The court noted, "[T]he petition for guardianship

was filed in good faith, was necessary to protect Mr. Hays' assets and property

interests, and benefitted Mr. Hays' estate by resulting in the appointment of a

guardian of the estate of Mr. Hays." On the court's February 1 order approving

the fee petition, the judge wrote, "The fees and costs may be allocated to Hays

Elliott Properties LLC, Hays Distributing Corp., and Arthur D. Hays individually as

determined by the guardian."


                                        -16-
NO. 68419-1-1/17




       We do not accept Hays's arguments.         While Hays concedes that the

limited liability company and the trusts were not parties to the guardianship

proceedings, he argues that the fact they benefitted from the guardianship

warrants apportioning some of the fees and costs to those entities. Hays cites jn

re Guardianship of McKean36 for the notion that "it is appropriate to allocate fees

'amongst those who created the need for the guardianship.'" But, in McKean, the

Court of Appeals concluded that the trial court ordered a party to pay the

guardianship's attorney fees simply "because the guardianship could not."37 In

that case, the trial court acted improperly because "the simple ability to pay does

not provide an equitable basis for the award.       Rather, equity requires some

finding of fault that in fairness requires a party to pay."38 As an example, the

court cited Gillespie v. Seattle-First National Bank,39 where the court concluded

that even absent bad faith or self-dealing, it was equitable to assess attorney

fees against the trustee where, but for its breach of fiduciary duty, the

beneficiaries would not have needed to incur the fees.           Here, no evidence

suggests any fault as to the other entities. Accordingly, the court did not err by

giving the guardian discretion to allocate the fees and costs.



       36 136 Wn. App. 906, 920, 151 P.3d 223 (2007).
       37 McKean, 136 Wn. App. at 920.
       38 McKean, 136 Wn. App. at 920.
       39 70 Wn. App. 150, 177-78, 855 P.2d 680 (1993); see also McKean, 136
Wn. App. at 920.
                                        -17-
NO. 68419-1-1/18




       Hays claims that fees incurred "when matters other than guardianship

were being explored" provided no benefit to his estate. This argument conflicts

with RCW 11.88.090(5)(f)(iv), which requires the guardian ad litem to investigate

alternatives to guardianship.

       Hays also cites Larson, In re Estate of Riemcke,40 and In re Guardianship
of Adamec41 to support his claim that attorneys may not recover fees incurred in

seeking fees.   These cases do not apply here.        As discussed above, RCW

11.96A.150 abrogated Larson.       Riemcke held that a personal representative

cannot collect attorney fees to the extent that the representative incurred the fees

to protect his or her own interests as a beneficiary of the estate and not in

furtherance of its administration.42   Hay identifies no evidence showing that

Castilleja benefitted in such an individual capacity.       Adamec concerned a

guardian seeking fees under RCW 11.92.180,43 which does not apply here. The
"fees incurred after the guardianship" concerned the attorneys' discussions with

their client. Despite Hays's assertion, no evidence indicates that the matters they

discussed were unrelated to establishing the guardianship or that the actions did

not benefit the estate.     The trial court properly exercised its discretion to




       40 80 Wn.2d 722, 497 P.2d 1319 (1972).
       41 100 Wn.2d 166, 667 P.2d 1085 (1983).
       42 Riemcke, 80 Wn.2d at 735-36.
       43 Adamec, 100 Wn.2d at 178-79.
                                        -18-
NO. 68419-1-1/19




determine the amount of and manner of paying the judgment.              Therefore, we

reject this claim.

       In addition to these specific objections to the fee petition, Hays asserts for

the first time on appeal that this court should deduct the specific fees he cites

and then reduce the remainder by one half. He did not raise this argument in the

trial court and he cites no authority to support it, so we decline to consider it.44

       Hays also alleges that "it was inequitable for the court to direct entry of a

judgment, with interest accruing at 12%, immediately, thereby unnecessarily

depleting Mr. Hays' estate." He argues that the court's actions were improper

because (1) "Mr. Hays does not have sufficient cash assets with which to pay the

fees and he no longer has control of his assets" and (2) the court "should have

exercised its discretion as to 'the manner of payment' of the approved fees under

RCW 11.96A.150 to delay entry of the judgment at least until the guardian's

inventory and petition for order authorizing disbursements was presented and

approved."

       With the exception of Hays's challenge to the interest on the judgment, as

to this claim his appeal is untimely. Under RAP 2.2(a)(1), a party has a right to

appeal a final judgment "regardless of whether the judgment reserves for future



       44 See RAP 2.5(a) ("The appellate court may refuse to review any claim of
error which was not raised in the trial court.").
                                          -19-
NO. 68419-1-1/20




determination an award of attorney fees or costs."45 RAP 5.2(a) requires filing a

notice of appeal within 30 days after the trial court enters its decision. While RAP

2.4(b) allows a party to timely appeal a trial court's attorney fee decision, it

"makes clear that such an appeal does not allow a decision entered before the

award of attorney fees to be reviewed (i.e., it does not bring up for review the

judgment on the merits) unless timely notice of appeal was filed on that

decision."46

       Here, Hays filed a notice of appeal more than 30 days after the court

entered a judgment granting Castilleja's fee request but within 30 days of its

decision approving her fee petition. Because Hays's notice of appeal challenging

the court's decision to assess attorney fees against him was untimely, we do not

address it.


       Although Hays timely challenges the interest on the judgment, his claim

lacks merit.   Under RCW 4.56.110(4), "judgments shall bear interest from the

date of entry." RCW 19.52.020(1 )(a) sets the interest amount at 12 percent per

annum. Therefore, the court properly ordered that the principal judgment bear

interest at 12 percent per annum.




       45 Carrara, LLC v. Ron & E Enters., Inc., 137 Wn. App. 822, 825, 155 P.3d
161 (2007).
       46 Carrara, 137 Wn. App. at 825.
                                       -20-
NO. 68419-1-1/21




      Based on his claim that the trial court should have delayed entering a

judgment against him, Hays filed a motion to supplement the record to include

the guardian of the estate's inventory report and budget. He argues that these

documents are necessary to determine (1) whether the court should have

ordered him to pay all of Castilleja's fees and costs, without allocating them to

other entities, and (2) whether the court should have entered a judgment against

him before he demonstrated an ability to pay the judgment.

      RAP 9.11(a) permits this court to allow a party to supplement the record

where the party establishes each of six criteria, including, "the additional

evidence would probably change the decision being reviewed."47 First, Hays
offers no reason that the inventory report and budget would probably change the

decision to enter a judgment against Hays's estate and give the guardian

discretion to allocate the payment of the judgment; rather, he merely contends


      47 The six criteria are

         (1) additional proof of facts is needed to fairly resolve the issues
         on review, (2) the additional evidence would probably change the
         decision being reviewed, (3) it is equitable to excuse a party's
         failure to present the evidence to the trial court, (4) the remedy
         available to a party through postjudgment motions in the trial
         court is inadequate or unnecessarily expensive, (5) the appellate
         court remedy of granting a new trial is inadequate or
         unnecessarily expensive, and (6) it would be inequitable to
         decide the case solely on the evidence already taken in the trial
         court.


RAP 9.11(a).
                                       -21-
NO. 68419-1-1/22




that the documents are "necessary to resolve the issues" that he asserts on

appeal. The remainder of his motion asks us to revisit the trial court's November

18 judgment that he does not timely challenge. Because Hays fails to establish

all of the requirements in RAP 9.11(a), we deny his motion to supplement the

record.


          Both parties request costs and attorney fees incurred on appeal. Because

Castilleja is the prevailing party, she filed the petition for guardianship in good

faith, the guardianship benefitted Hays, and she did not file the petition out of

personal interest or for personal gain, we award her costs and reasonable

attorney fees under RAP 18.1 and RCW 11.96A.150.

                                   CONCLUSION


          Because the trial court did not abuse its discretion in awarding attorney

fees and costs and acted within its discretion to order Hays's estate to pay the

entire award and because Hays did not timely appeal the court's judgment

assessing fees against his estate, we affirm the trial court's February 1 order and

award costs and reasonable attorney fees incurred on appeal to Castilleja upon




                                         -22-
NO. 68419-1-1/23




her compliance with applicable court rules.   Because Hays fails to meet RAP

9.11(a)'s requirements, we deny his motion to supplement the record.



                                                    jL*caLo&.       c   ••

WE CONCUR:




^ck>f vjL                                        G      CTy^L   a




                                      -23-